Citation Nr: 1718015	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.   12-34 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical spine disability (claimed as a neck injury), to include as secondary to service-connected grand mal seizures disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980 and October 1991 to November 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2016, the Veteran testified at a travel board hearing of the Board at the St. Petersburg, Florida RO before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing is of record.

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

The Board finds that this matter must be remanded for further development before a decision may be made on the merits. 

The Veteran asserted that he incurred his neck injury while in service during 1977. See October 2009 Veteran's Application for Compensation and/or Pension. The Veteran reported that it occurred while he was in the Air Borne service from repeated activities that caused his neck injury symptoms. See September 2009 Compensation and Pension VA Examination of the Spine. A previous attempt has been made by the RO to retrieve personnel records for the Veteran's first period of service (03/31/1977- 03/28/1980). Regarding all claims on appeal is required to obtain relevant federal records. VA has a duty to assist claimants to obtain evidence needed to substantiate a claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016). This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as the Social Security Administration (SSA). 38 C.F.R. § 3.159(c)(2) (2015). In a Memorandum, the RO has made several attempts to retrieve the Veteran's first period of service records. See February 2010 Memorandum Findings of Unavailability.

In December 2009, the Veteran was afforded a VA examination to assess the nature of his claim of a cervical spine disability. The examiner reviewed the record and examined the Veteran and provided a diagnosis of cervical disk disease. The examiner noted that the Veteran reported neck problems during service and after service. It was also noted the Veteran had stiffness in his neck and back with flare-ups in his lower cervical and thoracic area. These flare-ups occurred at least once every two weeks and lasted for three to four days. The examiner provided a negative opinion as to direct service connection. He opined that it is less likely as not that the Veteran's current cervical disk disease was caused by or is a result of his neck strain while on active duty. The rationale for the opinion was based on the fact that the Veteran's radiculopathy was not present at that time and there was no continued treatment from 1992 to 2007 when he developed radiculopathy. See December 2009 VA Compensation and Pension Examination Report for Spine. 

The Board finds the rationale does not reflect consideration of the Veteran's history of seizures, physical therapy, and continued complaints of neck pain. The Board finds that the opinion is inadequate; therefore a remand is required for a new VA examination and opinion addressing direct service connection, as outlined further in the remand directives below. See Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the September 2016 hearing, the Veteran testified that he was treated at the Gainesville VA Medical Center (VAMC) in 1992 for a number of years. Through testimony it is indicated that there are missing Gainesville VAMC records from 1992 to the present that are not of electronic record. The records do not appear complete from this facility system. For example, the record reflects a psychology assessment done at the Gainesville VAMC in July of 1997, which mentioned a previous record in the system, that the Veteran had a head injury in 1994. See VA July 1997 Psychology Assessment. There is no evidence on record reflecting this 1994 head injury. Additionally, there is a general medical note from the Gainesville VAMC from July 1996 that the Veteran was hospitalized for seizures in July 1996 but there is no evidence of this medical record. See July 1996 General Medical Note. As such while on remand, all VA treatment records from the VA of Gainesville, Florida system should be obtained.   

An August 2002 case management progress stated that the Veteran mentioned he wanted to fill out a pension and social security application. See August 2002 Case Management Progress Note. Additionally, the evidence of record reflected a SSA inquiry. This inquiry revealed that the Veteran was receiving an allowance with an onset date of December 2013. See December 2013 Social Security Inquiry. However, the electronic evidence of record does not reflect any documents from the SSA. VA has a duty to assist a Veteran in obtaining relevant Federal records and as such while on remand, an attempt must be made to obtain any SSA records available. As such while on remand, all SSA records should be obtained. 

The Veteran is service-connected for grand mal seizures rated as 80 percent disabling. See September 2014 Rating Decision. In an October 2012 annual clinic visit it is noted that the Veteran has a seizure one to two times a month. See October 2012 Follow Up Clinical Visit. A review of the Veteran medical records revealed that the Veteran would fall during his seizures. A June 1997 spinal exam was done because the Veteran had a seizure fell and hit his head. He was being evaluated from cervical spine fracture. See June 1997 Medical Note. Also, in April 2009 the Veteran was seen by Shands hospital for loss of consciousness/ seizures. A cervical spine examination was conducted and presented minimal degenerative change involving subtle articulations. See April 2009 Shands Hospital Medical Record. However, reviewing the latest medical records on the Veteran's spine it is noted he had arthritis in the spine. See January 2013 Medical Report Addendum. The question is whether the Veteran's cervical disk disease claimed as a neck injury disability is secondary to the service-connected grand mal seizures disabilities. An examination addressing this question is necessary. To establish secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between a service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509 (1998). As such, the Board concludes that remand is required for a new VA examination and opinion addressing if the Veteran's neck injury is secondary to the current service- connected grand mal seizure disability, as detailed further in the remand directives below.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records; to include all VA treatment records from the VA of Gainesville, Florida system. Specifically, records from 1992 to current. 

2. Contact SSA and request completed copies of any decisions or determination with respect to the Veteran's application for SSA benefits, as well as copies of all supporting documentation. Efforts to obtain these records must be associated with the claims file and requests for these records must continue until the Agency of Original Jurisdiction determines that the records sought do not exist or that further efforts to obtain those records would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. 38 U.S.C.A. § 5103A (b)(West 2014); 38 C.F.R. § 3.159 (c)(2) (2016).  

3. Following the completion of items (1-2), schedule the Veteran for an appropriate VA examination with an appropriate medical professional to address the Veteran's cervical spine problems. The Veteran's claim file must be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner is requested to address the following:

A. As to the cervical disk disease (claimed as neck injury) diagnosed, is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disorder is proximately due (caused by) to the Veteran's in-service neck injury or any other event in service.

B. As to the cervical disk disease (claimed as neck injury), is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical disk disease / neck condition was caused by the Veteran's service-connected grand mal seizures or treatment thereof.

C. As to the cervical disk disease (claimed as neck injury), is it at least as likely as not (a probability of 50 percent or greater) that any diagnosed cervical disk disease/ neck condition was aggravated (i.e., permanently worsened) by a service-connected grand mal seizure or treatment thereof.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's cervical disk disease disorder found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected disability.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reason(s) for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

While review of the entire electronic claims folder is required, attention is invited to the Veteran's complaints of neck pain. Additionally, review the records that indicated the Veteran has arthritis in his spine. See January 2013 medical report addendum.    

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






